t c memo united_states tax_court thomasita taylor petitioner v commissioner of internal revenue respondent docket no 14954-03l filed date p filed a petition for judicial review pursuant to sec_6330 i r c in response to a determination by r that levy action was appropriate held because p has advanced groundless complaints in dispute of the notice_of_intent_to_levy r’s determination to proceed with collection action is sustained held further a penalty under sec_6673 i r c is due from p and is awarded to the united_states in the amount of dollar_figure thomasita taylor pro_se ric d hulshoff for respondent memorandum opinion wherry judge this case is before the court on respondent’s motion for summary_judgment pursuant to rule the instant proceeding arises from a petition for judicial review filed in response to a notice_of_determination concerning collection action s under sec_6320 and or the issues for decision are whether respondent may proceed with collection action as so determined and whether the court sua sponte should impose a penalty under sec_6673 background this case involves petitioner’s and income_tax liabilities a notice_of_deficiency with respect to these years was issued to petitioner and sent by certified mail on date to west mohave street phoenix arizona petitioner did not file a petition with this court in response to the notice_of_deficiency and respondent assessed the taxes additions to tax and interest for all four unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended and all rule references are to the tax_court rules_of_practice and procedure as will be explained more fully infra in text respondent initially filed a written motion for summary_judgment on date that was denied by order of the court dated date at the close of proceedings in this case held on date at the trial session of the court in phoenix arizona counsel for respondent moved to renew the motion for summary_judgment the court took the oral motion for summary_judgment under advisement at that time years on date notices of balance due were sent to petitioner on that date as well as on march and date thereafter on date respondent issued to petitioner a final notice_of_intent_to_levy and notice of your right to a hearing with regard to the through years respondent on date received from petitioner a form request for a collection_due_process_hearing setting forth her disagreement with the proposed collection action as follows there was a failure to determine a deficiency there was a failure to issue a notice_of_deficiency there was a failure to generate an assessment list there was a failure of the commissioner to certify and transmit the assessment list there was a failure to record the assessment failure to provide record of assessment and failure to send notice of assessment on date respondent sent to petitioner a letter acknowledging receipt of her form petitioner responded by submitting to respondent a document entitled declaration of thomasita taylor stating inter alia that she did not receive the notices of assessment with respect to the through years by a letter dated date the settlement officer to whom petitioner’s case had been assigned scheduled a hearing for date in phoenix arizona petitioner responded with a letter dated date asking that the hearing be rescheduled a date letter from the settlement officer rescheduled the hearing for date and enclosed copies of forms certificate of assessments payments and other specified matters for each of the years in issue prior to the hearing by a letter dated date petitioner informed the settlement officer that in light of the recent opinion of this court in 121_tc_8 she wished to record the hearing the settlement officer sent petitioner a response on date advising that respondent’s procedures barring recording had not changed and that petitioner would not be allowed to make an audio or stenographic recording of the hearing petitioner appeared for the scheduled conference on date but the hearing did not proceed when petitioner was not permitted to record the settlement officer informed petitioner that he would make his determination based on the information in her file thereafter on date respondent issued the aforementioned notice_of_determination concerning collection action s under sec_6320 and or to petitioner sustaining the proposed levy action petitioner’s petition disputing the notices of determination was filed on date and reflected an address pincite west mohave phoenix arizona in the petition the sole although the date letter contains a typographical error referring to the enclosures as certified transcripts for and the actual enclosures sent were for the pertinent through years error assigned by petitioner was that the settlement officer refused to permit the collection hearing to be recorded petitioner then prayed that this court issue an order requiring respondent to show cause why the determination should not be vacated find the determination arbitrary capricious not supported by the evidence and unreasonable vacate the date determination and award petitioner costs and fees incurred in the prosecution of this action on date respondent filed a motion for summary_judgment pursuant to rule petitioner was directed to file any response to respondent’s motion on or before date having not heard from petitioner the court on date issued an order denying the motion for summary_judgment ruling as follows as respondent correctly notes in the motion for summary_judgment issues raised by petitioner during the administrative process ie in her form have been repeatedly rejected by this and other courts or are refuted by the documentary record moreover the court observes that maintenance of similar arguments has served as grounds for imposition of penalties under sec_6673 however the case in its current posture does present a procedural shortcoming on date this court issued keene v commissioner supra pincite in which it was held that taxpayers are entitled pursuant to sec_7521 to audio record sec_6330 hearings the taxpayer in the court notes that to the extent that the petition seeks reasonable administrative and or litigation costs pursuant to sec_7430 any such claim is premature and will not be further addressed see rule that case had refused to proceed when denied the opportunity to record and we remanded the case to allow a recorded appeals hearing id in contrast we have distinguished and declined to remand cases where the administrative proceedings took place prior to our opinion in keene v commissioner supra where the taxpayer had participated in an appeals_office hearing albeit unrecorded and where all issues raised by the taxpayer could be properly decided from the existing record e g id pincite frey v commissioner tcmemo_2004_87 durrenberger v commissioner tcmemo_2004_44 brashear v commissioner tcmemo_2003_196 kemper v commissioner tcmemo_2003_195 the circumstances of the instant case are closely analogous to those in keene v commissioner supra and diverge from those where it was determined that remand was not necessary and would not be productive critically the final letter denying recording was sent on date the aborted hearing was held on date and the notice_of_determination was issued on date although these dates are subsequent to the opinion in keene v commissioner supra petitioner was not afforded an opportunity for a recorded conference further because the requested face-to- face hearing was not held there still exists a possibility that petitioner might have raised one or more nonfrivolous issues if the meeting had proceeded in this situation the court will not accept respondent’s invitation to characterize the failure to allow recording as harmless error hence the court will deny respondent’s motion for summary_judgment at this time as in keene v commissioner supra pincite however we admonish petitioner that if she persists in making frivolous and groundless tax_protester arguments in any further proceedings with respect to this case rather than raising relevant issues as specified in sec_6330 the court may consider granting a future motion for summary_judgment in such an instance the court would also be in a position to impose a penalty under sec_6673 the following day date the court received from petitioner her response to respondent’s motion therein petitioner principally reiterated her contentions that on account of the refusal to permit recording of the collection hearing the underlying notice_of_determination should be vacated and her case remanded she asked that the court deny respondent’s motion for summary_judgment the response was filed for the record and the case proceeded to trial the case was called from the calendar of the trial session of the court in phoenix arizona on date petitioner at that time submitted a pretrial memorandum that incorporated by reference the legal arguments stated in petitioner’s earlier response to respondent’s motion for summary_judgment but offered no additional reasoning at the calendar call the court explained to petitioner that she would be afforded an opportunity in a recorded proceeding before the court to raise any issues or arguments that she wished to make concerning the notice_of_determination the court also warned petitioner however to take careful heed of the date order and to ensure that any such arguments were not frivolous in nature the case was thereafter heard on date petitioner did not offer any evidence or testimony and her comments were limited to vague assertions that the forms should not be treated as conclusive proof that she did not receive the notices of assessment and that the case should be sent back for a recorded hearing counsel for respondent at this time orally moved to renew respondent’s motion for summary_judgment and the court took the motion under advisement discussion rule a allows a party to move for a summary adjudication in the moving party’s favor upon all or any part of the legal issues in controversy rule b directs that a decision on such a motion shall be rendered if the pleadings answers to interrogatories depositions admissions and any other acceptable materials together with the affidavits if any show that there is no genuine issue as to any material fact and that a decision may be rendered as a matter of law the moving party bears the burden of demonstrating that no genuine issue of material fact exists and that he or she is entitled to judgment as a matter of law 98_tc_518 affd 17_f3d_965 7th cir facts are viewed in the light most favorable to the nonmoving party id however where a motion for summary_judgment has been properly made and supported by the moving party the opposing party may not rest upon mere allegations or denials contained in that party’s pleadings but must by affidavits or otherwise set forth specific facts showing that there is a genuine issue for trial rule d i collection actions a general rules sec_6331 authorizes the commissioner to levy upon all property and rights to property of a taxpayer where there exists a failure to pay any_tax liability within days after notice_and_demand for payment sec_6331 and sec_6330 then set forth procedures generally applicable to afford protections for taxpayers in such levy situations sec_6331 establishes the requirement that a person be provided with at least days’ prior written notice of the commissioner’s intent to levy before collection may proceed sec_6331 also indicates that this notification should include a statement of available administrative appeals sec_6330 expands in several respects upon the premise of sec_6331 forbidding collection by levy until the taxpayer has received notice of the opportunity for administrative review of the matter in the form of a hearing before the internal_revenue_service office of appeals sec_6330 grants a taxpayer who so requests the right to a fair hearing before an impartial appeals officer sec_6330 addresses the matters to be considered at the hearing sec_6330 matters considered at hearing --in the case of any hearing conducted under this section-- requirement of investigation --the appeals officer shall at the hearing obtain verification from the secretary that the requirements of any applicable law or administrative procedure have been met issues at hearing -- a in general --the person may raise at the hearing any relevant issue relating to the unpaid tax or the proposed levy including-- i appropriate spousal defenses ii challenges to the appropriateness of collection actions and iii offers of collection alternatives which may include the posting of a bond the substitution of other assets an installment_agreement or an offer-in-compromise b underlying liability --the person may also raise at the hearing challenges to the existence or amount of the underlying tax_liability for any_tax period if the person did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability once the appeals officer has issued a determination regarding the disputed collection action sec_6330 allows the taxpayer to seek judicial review in the tax_court or a district_court depending upon the type of tax in considering whether taxpayers are entitled to any relief from the commissioner’s determination this court has established the following standard of review where the validity of the underlying tax_liability is properly at issue the court will review the matter on a de novo basis however where the validity of the underlying tax_liability is not properly at issue the court will review the commissioner’s administrative determination for abuse_of_discretion 114_tc_604 b analysi sec_1 appeals hearing hearings conducted under sec_6330 are informal proceedings not formal adjudications 115_tc_329 115_tc_35 there exists no right to subpoena witnesses or documents in connection with sec_6330 hearings 118_tc_365 affd 329_f3d_1224 11th cir 118_tc_162 davis v commissioner supra pincite taxpayers are entitled to be offered a face-to-face hearing at the appeals_office nearest their residence where the taxpayer declines to participate in a proffered face-to-face hearing hearings may also be conducted telephonically or by correspondence katz v commissioner supra pincite dorra v commissioner tcmemo_2004_16 sec_301_6330-1 q a-d6 and d7 proced admin regs furthermore once a taxpayer has been given a reasonable opportunity for a hearing but has failed to avail himself or herself of that opportunity we have approved the making of a determination to proceed with collection based on the appeals officer’s review of the case file see eg taylor v commissioner tcmemo_2004_25 leineweber v commissioner tcmemo_2004_17 armstrong v commissioner tcmemo_2002_ gougler v commissioner tcmemo_2002_185 mann v commissioner tcmemo_2002_48 thus a face-to-face meeting is not invariably required regulations promulgated under sec_6330 likewise incorporate many of the foregoing concepts as follows q-d6 how are cdp hearings conducted a-d6 cdp hearings are informal in nature and do not require the appeals officer_or_employee and the taxpayer or the taxpayer’s representative to hold a face-to-face meeting a cdp hearing may but is not required to consist of a face- to-face meeting one or more written or oral communications between an appeals officer_or_employee and the taxpayer or the taxpayer’s representative or some combination thereof q-d7 if a taxpayer wants a face-to-face cdp hearing where will it be held a-d7 the taxpayer must be offered an opportunity for a hearing at the appeals_office closest to taxpayer’s residence or in the case of a business taxpayer the taxpayer’s principal_place_of_business if that is not satisfactory to the taxpayer the taxpayer will be given an opportunity for a hearing by correspondence or by telephone if that is not satisfactory to the taxpayer the appeals officer_or_employee will review the taxpayer’s request for a cdp hearing the case file any other written communications from the taxpayer including written communications if any submitted in connection with the cdp hearing and any notes of any oral communications with the taxpayer or the taxpayer’s representative under such circumstances review of those documents will constitute the cdp hearing for the purposes of sec_6330 sec_301_6330-1 q a-d6 and d7 proced admin regs this court has cited the above regulatory provisions with approval see eg taylor v commissioner supra leineweber v commissioner supra dorra v commissioner supra gougler v commissioner supra with respect to the instant matter the record reflects that petitioner was provided with an opportunity for a face-to-face hearing on date the hearing did not proceed when petitioner was not permitted to record the meeting as explained in our previous order in this case in keene v commissioner t c pincite this court held that taxpayers are entitled pursuant to sec_7521 to audio record sec_6330 hearings the taxpayer in that case had refused to proceed when denied the opportunity to record and we remanded the case to allow a recorded appeals hearing id in contrast again as noted in our date order we have distinguished and declined to remand cases where the taxpayer had participated in an appeals_office hearing albeit unrecorded and where all issues raised by the taxpayer could be properly decided from the existing record e g id pincite frey v commissioner tcmemo_2004_87 durrenberger v commissioner tcmemo_2004_44 brashear v commissioner tcmemo_2003_196 kemper v commissioner tcmemo_2003_195 stated otherwise cases will not be remanded to appeals nor determinations otherwise invalidated merely on account of the lack of a recording when to do so is not necessary and would not be productive see eg frey v commissioner supra durrenberger v commissioner supra brashear v commissioner supra kemper v commissioner supra see also keene v commissioner supra pincite 117_tc_183 a principal scenario falling short of the necessary or productive standard exists where the taxpayers rely on frivolous or groundless arguments consistently rejected by this and other courts see eg frey v commissioner supra brashear v commissioner supra kemper v commissioner supra because no hearing had been conducted at all in petitioner’s case we declined to grant respondent’s initial motion for summary_judgment the record as it then existed did not foreclose the possibility that petitioner might have raised valid arguments had a hearing been held accordingly we provided petitioner an opportunity before the court at the trial session in phoenix to identify any legitimate issues she wished to raise that could warrant further consideration of the merits of her case by the appeals_office or this court petitioner however merely offered generalized remarks regarding forms and then expressly affirmed that she had no issues to raise other than those set forth in her form and quoted in the court’s date order hence despite repeated warnings and opportunities the only contentions advanced by petitioner are as will be further discussed below of a nature previously rejected by this and other courts the record therefore does not indicate that any purpose would be served by remand or additional proceedings the court concludes that all pertinent issues relating to the propriety of the collection determination can be decided through review of the materials before it on respondent’s renewed motion for summary_judgment review of underlying liabilities the evidentiary record establishes that a statutory notice determining deficiencies with respect to the and taxable years was issued to petitioner copies of the notice itself and a certified mail list clearly reflect that the notice was sent to petitioner’s last known and current address to the extent that petitioner made allegations to the contrary in her form such contentions are refuted by the evidence and in any event were not pursued before the court accordingly because petitioner received a valid notice_of_deficiency and did not timely petition for redetermination she is precluded under sec_6330 from disputing her underlying tax_liabilities in this proceeding review for abuse_of_discretion petitioner has also made various arguments relating to aspects of the assessment and collection procedures that we review for abuse_of_discretion action constitutes an abuse_of_discretion under this standard where arbitrary capricious or without sound basis in fact or law 112_tc_19 federal tax assessments are formally recorded on a record of assessment in accordance with sec_6203 the commissioner is not required to use form 23c in making an assessment roberts v commissioner t c pincite furthermore sec_6330 mandates neither that the appeals officer rely on a particular document in satisfying the verification requirement nor that the appeals officer actually give the taxpayer a copy of the verification upon which he or she relied 119_tc_252 nestor v commissioner t c pincite a form_4340 for instance constitutes presumptive evidence that a tax has been validly assessed pursuant to sec_6203 davis v commissioner t c pincite and cases cited thereat consequently absent a showing by the taxpayer of some irregularity in the assessment procedure that would raise a question about the validity of the assessments a form_4340 reflecting that tax_liabilities were assessed and remain unpaid is sufficient to support collection action under sec_6330 id pincite we have specifically held that it is not an abuse_of_discretion for an appeals officer to rely on form_4340 nestor v commissioner supra pincite davis v commissioner supra pincite or a computer transcript of account schroeder v commissioner tcmemo_2002_190 mann v commissioner tcmemo_2002_48 to comply with sec_6330 here the record contains a form_4340 for each of the years at issue indicating that assessments were made for the year and that taxes remain unpaid although petitioner generally asserted at trial that forms are not conclusive proof she failed to cite any specific irregularities with respect to the forms introduced into evidence and pertinent to this proceeding that would cast doubt on the information recorded thereon in addition to the specific dictates of sec_6330 the secretary upon request is directed to furnish to the taxpayer a copy of pertinent parts of the record of assessment setting forth the taxpayer’s name the date of assessment the character of the liability assessed the taxable_period if applicable and the amounts assessed sec_6203 sec_301_6203-1 proced admin regs a taxpayer receiving a copy of form_4340 has been provided with all the documentation to which he or she is entitled under sec_6203 and sec_301_6203-1 proced admin regs roberts v commissioner supra pincite n this court likewise has upheld collection action where taxpayers were provided with literal transcripts of account so-called mftrax see eg frank v commissioner tcmemo_2003_88 swann v commissioner tcmemo_2003_70 the date letter to petitioner from the settlement officer enclosed copies of forms for each year petitioner has also denied receiving the notices of assessment presumably alluding to the notice_and_demand for payment that sec_6303 establishes should be given within days of the making of an assessment however a notice of balance due constitutes a notice_and_demand for payment within the meaning of sec_6303 craig v commissioner supra pincite the forms indicate that petitioner was sent notices of balance due for the tax years involved and petitioner has never denied receiving these notices at trial the court explained to petitioner that no magic words were necessary rather if the substance of the notice is that you owe money and for what year and how much that may be sufficient to meet the statutory requirements petitioner at that point made no attempt to argue that she had failed to receive such a notice or notices thus with respect to those issues enumerated in sec_6330 and subject_to review in collection proceedings for abuse_of_discretion petitioner has not raised any spousal defenses valid challenges to the appropriateness of the collection action or collection alternatives as this court has noted in earlier cases rule b states that a petition for review of a collection action shall contain clear and concise assignments of each and every error alleged to have been committed in the notice_of_determination and that any issue not raised in the assignments of error shall be deemed conceded see lunsford v commissioner t c pincite 114_tc_176 for completeness we have addressed various points advanced by petitioner during the administrative process or before us in phoenix but no meritorious items were pursued even in those proceedings accordingly the court concludes that respondent’s determination to proceed with collection of petitioner’s tax_liabilities was not an abuse_of_discretion ii sec_6673 penalty sec_6673 authorizes the court to require the taxpayer to pay a penalty not in excess of dollar_figure when it appears to the court that inter alia proceedings have been instituted or maintained by the taxpayer primarily for delay or that the taxpayer’s position in such proceeding is frivolous or groundless in 115_tc_576 the court warned that taxpayers abusing the protections afforded by sec_6320 and sec_6330 through the bringing of dilatory or frivolous lien or levy actions will face sanctions under sec_6673 the court has since repeatedly disposed of cases premised on arguments akin to those raised herein summarily and with imposition of the sec_6673 penalty see eg craig v commissioner t c pincite and cases cited thereat with respect to the instant matter we are convinced that petitioner instituted and maintained this proceeding primarily for delay throughout the administrative process and even through the time of trial petitioner advanced contentions and demands previously and consistently rejected by this and other courts while her procedural stance concerning recording was correct she ignored the court’s explicit warning that any further proceedings would be justified only in the face of relevant and nonfrivolous issues moreover petitioner was expressly alerted to the potential use of sanctions in her case yet she appeared at the trial session in phoenix without any legitimate evidence or argument in support of her position she instead continued to espouse those positions that had been rejected in this court’s order of date or in other cases previously decided by the court hence petitioner received fair warning but has persisted in frivolously disputing respondent’s determination the court concludes that a penalty of dollar_figure should be awarded to the united_states in this case to reflect the foregoing an appropriate order granting respondent’s motion and decision for respondent will be entered
